10 N.Y.2d 727 (1961)
The People of the State of New York, Respondent,
v.
Save Way Northern Blvd., Inc., Appellant.
Court of Appeals of the State of New York.
Argued May 17, 1961.
Decided June 9, 1961.
Harold H. Levin and Larry M. Lavinsky for appellant.
Leo A. Larkin, Corporation Counsel (Beatrice Shainswit and Seymour B. Quel of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FROESSEL, VAN VOORHIS, BURKE and FOSTER. Judge FULD dissents and votes to reverse and to dismiss the complaint upon the ground that the defendant's signs, bearing the trade name "Save Way", do not state or refer directly or indirectly to price within the sense or meaning of the Administrative Code provisions upon which the prosecution and conviction are based.
Judgment affirmed upon the authority of People v. 25 Stations (3 N Y 2d 488). No opinion.